Name: Commission Regulation (EC) No 2083/2002 of 22 November 2002 amending for the eighth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: international affairs;  European construction;  politics and public safety;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32002R2083Commission Regulation (EC) No 2083/2002 of 22 November 2002 amending for the eighth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 319 , 23/11/2002 P. 0022 - 0023Commission Regulation (EC) No 2083/2002of 22 November 2002amending for the eighth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 1935/2002(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 28 October and 21 November 2002, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources shall apply and, therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 November 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 295, 30.10.2002, p. 11.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. The following legal persons, groups or entities shall be added under the heading "Legal persons, groups and entities":(a) Benevolence International Foundation (aka BIF, BIF-USA, Al-Bir Al-Dawalia, and Mezhdunarodnyj Blagotvoritel'nyj Fond); US Federal Employer Identification Number 36-3823186; addresses and offices in so far as known:- 8820, Mobile Avenue, 1A, Oak Lawn, Illinois, 60453, USA,- PO box 548, Worth, Illinois, 60482, USA,- (former location) 9838, S. Roberts Road, Suite 1W, Palos Hills, Illinois, 60465, USA,- (former location) 20-24, Branford Place, Suite 705, Newark, New Jersey, 07102, USA,- Bashir Safar Ugli 69, Baku, Azerbaijan,- 69, Boshir Safaroglu Street, Baku, Azerbaijan,- 3, King Street South, Waterloo, Ontario, N2J 3Z6 Canada,- PO box 1508, Station B, Mississauga, Ontario, L4Y 4G2 Canada,- 2465, Cawthra Road, No. 203, Mississauga, Ontario, L5A 3P2 Canada,- 91, Paihonggou, Lanzhou, Gansu, China 730 000,- Hrvatov 30, 41000 Zagreb, Croatia,- Burgemeester Kessensingel 40, Maastricht, Netherlands,- House 111, First Floor, Street 64, F-10/3, Islamabad, Pakistan,- PO box 1055, Peshawar, Pakistan,- Azovskaya 6, km. 3, off. 401, Moscow, Russia 113149,- Ulitsa Oktyabr'skaya, dom. 89, Moscow, Russia 127521,- PO box 1937, Khartoum, Sudan,- PO box 7600, Jeddah 21472, Saudi Arabia,- PO box 10845, Riyadh 11442, Saudi Arabia;(b) Benevolence International Fund (aka Benevolent International Fund and BIF-Canada); last known addresses:- 2465, Cawthra Road, Unit 203, Mississauga, Ontario, L5A 3P2 Canada,- PO box 1508, Station B, Mississauga, Ontario, L4Y 4G2 Canada,- PO box 40015, 75, King Street South, Waterloo, Ontario, N2J 4V1 Canada,- 92, King Street, 201, Waterloo, Ontario, N2J 1P5 Canada;(c) Bosanska Idealna Futura (aka Bosnian Ideal Future, BIF-Bosnia, BECF Charitable Educational Center, Benevolence Educational Center); addresses and offices in so far as known:- Salke Lagumdzije 12, 71000 Sarajevo, Bosnia-Herzegovina,- Hadzije Mazica Put 16F, 72000 Zenica, Bosnia-Herzegovina,- Sehidska Street, Breza, Bosnia-Herzegovina,- Kanal 1, 72000 Zenica, Bosnia-Herzegovina,- Hamze Celenke 35, Ilidza, Sarajevo, Bosnia-Herzegovina.2. The entry "Essabar, Zakarya (aka Essabar, Zakariya), Dortmunder Strasse 38, D-22419 Hamburg, Germany; date of birth 3 April 1977; place of birth: Essaouira, Morocco; citizenship: Morocco; passport No M 271 351 issued on 24 October 2000 by the Embassy of Morocco in Berlin, Germany" under the heading "Natural persons" shall be replaced with the following:Essabar, Zakarya (aka Essabar, Zakariya), Dortmunder Strasse 38, D-22419 Hamburg, Germany; date of birth 13 April 1977; place of birth: Essaouira, Morocco; citizenship: Morocco; passport No M 271 351 issued on 24 October 2000 by the Embassy of Morocco in Berlin, Germany.